DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .           

 Status of the Claims 

This Allowance Office Action is in response to Applicant’s claim amendments &  remarks filed by Applicant on 20 JANUARY 2022 as part of their response to the last Non-Final Rejection Office Action of 10/20/2021.  Claims 1-3, 5-12, 14-16 & 18-21 are pending and have been considered for Allowance as follows.  Said claim amendments have amended all three/3 independent Claims 1, 14 & 20 only.        

 Allowable Subject Matter 
Claims 1-3, 5-12, 14-16 & 18-21 are pending and allowed.        
The following is an Examiner’s statement of reasons for Allowance:         
The closest prior art of Gupta reference (Pub. No. US 2007/ 0156611) teaches ---   
{“Techniques are described for facilitating interactions between computing systems, such as via a third-party transaction authorization system that automatically authorizes transactions between parties.  In some situations, the transactions are programmatic transactions involving the use of fee-based Web services by executing application programs, with the transaction authorization system authorizing and/or providing payments for transactions between Web service provider and consumer parties in accordance with private authorization instructions previously specified by the parties.   The authorization instructions may include predefined instruction rule sets that regulate conditions under which a potential transaction can be authorized, with the instruction rule sets each referenced by an associated reference token.  The transaction authorization system can then receive a reference token from each party to a potential 

Further, Carriles reference (Pub. No. US 2016/ 0180304) teaches ----    
{“Methods, systems, and apparatuses for combined electronic payment and transfer for digital banking channels are described. The described embodiments provide a user-facing system for sending money from one account to another account over any one of multiple money movement rails. The embodiments simplify traditional money movement processes, by presenting the user with certain selectable characteristics for the transaction, and then automatically selecting an appropriate money movement rail in the background. The result is a simplified and more intuitive user experience for money movement transactions.”}           

Further, Jordan reference (Pub. No. US 2017/ 0228733) teaches ----     
{“A system for enhancing payment card data security comprising a card payment terminal compliant with a security requirement for payment cards and a processing environment non-compliant with a security requirement for payment cards is disclosed. The compliant card payment terminal is configured to generate a token from a payment card data presented to the card payment terminal and transmit the token and a set of transaction parameters to the data processing environment non-compliant with a security requirement for payment cards. The non-compliant data processing environment is configured to receive the token identifying a security specification comprising at least one security parameter associated with the token and receive the set of transaction parameters and determine whether the transaction parameters submitted to the non-compliant data processing environment satisfy the at least one identified security parameter and provide a response to the compliant card payment terminal comprising the determination. The compliant card payment terminal is configured to initiate fulfillment of the transaction submitted to the compliant card payment terminal satisfying the at least one security parameter.”}     

Further, Kranzley reference (Pub. No. US 2017/ 0323295) teaches ----     
{“A system, one or more methods, and one or more computer program products capable of automatically authorizing, clearing, and/or settling the withdrawal of funds from at least one account based on the matching of an offer condition attribute with at least one transaction attribute value.”}       


In regards to independent Claims 1, 14 and 20, Gupta, Carriles, Jordan and  Kranzley references, taken either individually or in combination with each other, or other prior art of record, fails to teach or render obvious:        
Claim 1:      
1.   (Currently Amended)    A computing system comprising:        
a communications module;        
a processor coupled to the communications module;   and      
a memory coupled to the processor, the memory storing processor-executable instructions which, when executed, configure the processor to:         
send, via the communications module and to a transfer rail server, a request for stored card data associated with a value transfer card;          
receive, via the communications module and from the transfer rail server, stored card data, the stored card data identifying an entity having stored a unique tokenized representation of the value transfer card, wherein the unique tokenized representation is issued to the entity by a tokenization service, the tokenization service storing a mapping of the tokenized representation to the value transfer card;   and        
in response to receiving the instruction to apply the entity-based control, implement the entity-based control to affect use of the value transfer card by the identified entity and not affect use of the value transfer card by other entities by:       
sending an instruction to a transfer rail server to apply the entity-based control to the unique tokenized representation of the value transfer card for the identified entity, 
the instruction including the one or more configuration parameters, the instruction including the location-based use restriction, 
wherein the transfer rail server is configured to, in response to receiving the instruction, use the entity-based control to evaluate subsequent transfer requests from the identified entity based on the one or more configuration parameters and the location-based use restriction, the evaluation including: 
determining that a geographic indicator indicating a location from which the transfer request is initiated has been received from a transfer initiation system;    and   
determining that the geographic indicator complies with the location-based use restriction;   
and      
wherein the instruction does not cause the transfer rail server to apply the entity- based control to other entities apart from the identified entity.


Claim 14:                  
14.   (Currently Amended)      A method comprising:        
sending, to a transfer rail server, a request for stored card data associated with a value transfer card;      
receiving, from the transfer rail server, stored card data, the stored card data identifying an entity having stored a unique tokenized representation of the value transfer card, wherein the unique tokenized representation is issued to the entity by a tokenization service, the tokenization service storing a mapping of the tokenized representation to the value transfer card;   and                 
in response to receiving the instruction to apply the entity-based control, implementing the entity-based control to affect use of the value transfer card by the identified entity and not affect use of the value transfer card by other entities by:            
sending an instruction to a transfer rail server to apply the entity-based control to the unique tokenized representation of the value transfer card for the identified entity,           
the instruction including the one or more configuration parameters, the instruction including the location-based use restriction,          
wherein the transfer rail server is configured to, in Page 5 of 13Application No.: 16/445,508Docket No.: 337-0119USP1response to receiving the instruction, use the entity-based control to evaluate subsequent transfer requests from the identified entity based on the one or more configuration parameters and the location-based use restriction, the evaluation including:          
determining that a geographic indicator indicating a location from which the transfer request is initiated has been received from a transfer initiation system;   and       
determining that the geographic indicator complies with the location-based use restriction;   
and       
wherein the instruction does not cause the transfer rail server to apply the entity- based control to other entities apart from the identified entity.


Claim 20:                
20.   (Currently Amended)     A non-transitory computer-readable storage medium comprising processor-executable instructions which, when executed, configure a processor to: Page 6 of 13Application No.: 16/445,508 Docket No.: 337-0119USP1        
send, to a transfer rail server, a request for stored card data associated with a value transfer card;        
receive, from the transfer rail server, stored card data, the stored card data identifying an entity having stored a unique tokenized representation of the value transfer card, wherein the unique tokenized representation is issued to the entity by a tokenization service, the tokenization service storing a mapping of the tokenized representation to the value transfer card;   and               
in response to receiving the instruction to apply the entity-based control, implement the entity-based control to affect use of the value transfer card by the identified entity and not affect use of the value transfer card by other entities by:             
sending an instruction to a transfer rail server to apply the entity-based control to the unique tokenized representation of the value transfer card for the identified entity,          
the instruction including the one or more configuration parameters, the instruction including the location-based use restriction,           
wherein the transfer rail server is configured to, in response to receiving the instruction, use the entity-based control to evaluate subsequent transfer requests from the identified entity based on the one or more configuration parameters and the location-based use restriction, the evaluation including: Page 7 of 13Application No.: 16/445,508 Docket No.: 337-0119USP1           
determining that a geographic indicator indicating a location from which the transfer request is initiated has been received from a transfer initiation system;   and                
determining that the geographic indicator complies with the location-based use restriction;                    
and          
wherein the instruction does not cause the transfer rail server to apply the entity- based control to other entities apart from the identified entity.

With respect to the 101 rejection of the claims, the examiner finds Applicant’s arguments in the 1/20/2022 response/amendment to be persuasive, pointing to the ordered combination of the claims and therefore the 101 rejection of claims 1-3, 5-12, 14-16 & 18-21 is withdrawn.

Therefore, claims 1-3, 5-12, 14-16 & 18-21 are allowed.



Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                      

 Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SANJEEV MALHOTRA, whose telephone number is (571)272-7292.  The Examiner can normally be reached during Monday-Friday at 8:30 to 17:00 hours on a Flexible schedule.             
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski, can be reached on 571-272-6771.  The facsimile/ fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.                 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.           

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./
Examiner, Art Unit 3665      

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691